PER CURIAM.
The defendant was sentenced as a habitual offender, receiving consecutive life sentences. The defendant raises two points of alleged error on appeal.
As to the first point of alleged error, we find no merit and affirm. See State v. Hargrove, 694 So.2d 729 (Fla.1997).
Concerning the second point of alleged error, based on a review of the record, as well as the State’s candid agreement, we reverse only that portion of the defendant’s habitual offender sentences providing that they are to be served consecutively. In view of the fact that the defendant was convicted for crimes arising out of a single criminal episode, we remand to the trial court with directions to make the habitual offender sentences run concurrent with each other. See Hale v. State, 630 So.2d 521 (Fla.1993).
Affirmed in part and reversed in part and remanded with instructions.